     Case: 3:17-cv-00249-MPM-JMV Doc #: 40 Filed: 01/04/19 1 of 15 PageID #: 369



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI



GOLDEN RULE FASTENERS, INC.,                      §
                                                  §
               Plaintiff,                         §
                                                  §
       v.                                         §   Civil Action No. 3:17-cv-00249-MPM-JMV
                                                  §
THE NEVERLEAK COMPANY, LP,                        §   Judge:    Hon. Michael P. Mills
                                                  §
               Defendant.                         §   Complaint Filed:     December 12, 2017


      THE NEVERLEAK COMPANY, L.P.’S MEMORANDUM IN SUPPORT OF
                    MOTION TO STAY LITIGATION

I.     INTRODUCTION

       Due to uncertainty in the patent claim terms at issue in this case and the meanings of

those terms based on continuing examination and denials by the Patent Office of one of the

patents in this case that impacts all three patents in this case, Defendant The Neverleak

Company, LP (“Neverleak”) respectfully requests that the Court stay the current litigation in

view of parallel proceedings regarding the validity and scope of the claims of asserted U.S.

Patent Nos. 8,141,303 (’303 patent), 8,464,475 (’475 patent), and 8,534,002 (’002 patent)

(collectively, the “Asserted Patents”). In 2015, Golden Rule asked the Patent Office to broaden

the scope of the claims of the ’002 patent, but the Patent Office has repeatedly rejected these

efforts, and in recent correspondence to Golden Rule, it indicated that the ’002 patent claims

should be narrowed.

       Counsel for Neverleak has also informed Golden Rule that third-party manufacturer of

the accused products, Aztec Washer Company (“Aztec”), will file ex parte reexaminations of the

claims of each of the Asserted Patents in the next two to three weeks. The Patent Office grants
      Case: 3:17-cv-00249-MPM-JMV Doc #: 40 Filed: 01/04/19 2 of 15 PageID #: 370



92% of requests for ex parte reexamination. Thus, it is highly likely that the reexaminations

requested will be granted and the outcome of these proceedings is that the claims are highly

likely to be amended or deemed invalid. It is and will be a complete waste of judicial resources,

and the parties’ time and efforts, to undertake claim construction when the claim terms are

changing and the interpretation of them will be impacted based on any future comments by

Golden Rule and the Patent Office during examination. The Court would likely have to re-

litigate and re-argue claim construction and other patent issues depending on the final scope of

the asserted patent claims, assuming such claims are not found invalid. Accordingly, a stay

should be granted.

II.       THE ASSERTED PATENTS

          As part of the same patent family, all three Asserted Patents share similar structures in the

claim terms at issue in this case. The ’303 patent has one independent claim describing a

particular configuration of roof flashing with a “longitudinal opening” that can be spread open to

wrap around and seal a pipe protruding through a roof.1 The roof flashing claimed in

independent claim 1 of the ’303 patent includes, among other limitations, a “foot” that attaches

to the surface of a roof, a “base” that is located above the “foot”, and a “collar” that is located

above the “base.” Each of the “foot,” “base”, and “collar” is made of “elastomeric material” to

facilitate proper sizing of the roof flashing depending on the roofing application. Figure 1 in

each of the Asserted Patents shows a “foot” (identified as 101), “base” (identified as 104),

“collar” (identified as 102), and “longitudinal opening” (identified as 106):




1
    The patent application for the ’303 patent was filed on October 23, 2009. Mot., Ex. 1.


                                                   2
    Case: 3:17-cv-00249-MPM-JMV Doc #: 40 Filed: 01/04/19 3 of 15 PageID #: 371




       The ’475 patent and ’002 patent are “continuations” of the ’303 patent application,

having been filed after the “parent” ’303 application, sharing a common specification, and

claiming priority of their respective dates of invention to the ’303 patent October 23, 2009 filing

date. See Mot., Ex. 2 and 3. See also Wi-LAN USA, Inc. v. Ericsson, Inc., 675 F. App'x 984, 987

n.2 (Fed. Cir. 2017) (“Because the [child] patent is a continuation of the [parent] patent, the

Bandwidth Patents share a common specification. A continuation patent application is an

application filed subsequently to another application, while the prior application is pending,

disclosing all or a substantial part of the subject-matter of the prior application and containing

claims to subject-matter common to both applications, both applications being filed by the same

inventor or his legal representative”) (internal quotes omitted).

       Similar to the ’303 parent patent claims, the ’475 patent has claims which each also

include a “foot,” “base”, and “collar”, and a “longitudinal opening.” Likewise and similar to the




                                                  3
       Case: 3:17-cv-00249-MPM-JMV Doc #: 40 Filed: 01/04/19 4 of 15 PageID #: 372



parent ’303 patent, the ’002 patent has claims with a “foot,” “base”, “collar”, and a “longitudinal

opening.” Thus, the claim language of the Asserted Patents overlaps, and issues concerning the

invalidity and scope of those claims should be treated together.

III.     PROCEEDINGS IN THE UNITED STATES PATENT OFFICE

         A.     Golden Rule’s Reissue Application for the ’002 Patent.

         On September 16, 2015, Golden Rule filed a request with the Patent Office to obtain a

“reissue” of the ’002 patent in order to broaden the scope of the claim terms.2 Mot., Ex. 4

(Reissue Application). For instance, Golden Rule proposed adding the underlined language

below and proposed deleting the bracketed language where such bracketed language is what was

asserted against Neverleak in the instant litigation:




2
 Under 35 U.S.C. § 251(d), a request to broaden the scope of patent claims must be made
“within two years from the grant of the original patent.” The ’002 patent issued on September
17, 2012.


                                                  4
Case: 3:17-cv-00249-MPM-JMV Doc #: 40 Filed: 01/04/19 5 of 15 PageID #: 373




                                    5
    Case: 3:17-cv-00249-MPM-JMV Doc #: 40 Filed: 01/04/19 6 of 15 PageID #: 374




See id. at Preliminary Amendment, pp. 2-3.

       In the Invalidity Contentions (“Contentions”) that it served on Golden Rule, Neverleak

identified deficiencies in how the patent specification failed to sufficiently explain the meaning

of certain asserted claim language in the ’002 patent such as “first section disposed at a first

angle,” “second angle that is different than the first angle,” and “third angle that is different than

the first and second angles.” See Phillips v. AWH Corp., 415 F.3d 1303, 1332 (Fed. Cir. 2005)

(“a claim should be interpreted both from the perspective of one of ordinary skill in the art and in

view of the state of the art at the time of invention”). As Neverleak explained in its Contentions,

positions taken by Golden Rule during the ongoing patent prosecution of the ’002 patent may be

relevant to these issues.

       On June 8, 2018, the Patent Office issued a Final Rejection rejecting all of the proposed

claim amendments to the ’002 patent, stating:

           After evaluating said record, the examiner is not convinced that the claimed
           invention is patentable because, as discussed above, (a) claims 1, 26, and 27
           are broader in scope than original claim 1, (b) the broader aspects (i.e., not
           requiring that the angles of the three sections are different from each other)
           relate to the surrendered subject matter, and (c) the claims were not materially
           narrowed . . . .




                                                  6
    Case: 3:17-cv-00249-MPM-JMV Doc #: 40 Filed: 01/04/19 7 of 15 PageID #: 375



Mot., Ex. 5 (Final Rejection on Reissue Application). In short, the Examiner correctly noted that

Golden Rule was improperly trying to broaden the scope of the claims despite surrendering that

broader scope during the original prosecution of the ’002 patent in order to obtain the ’002

patent.

          On August 7, 2018, Golden Rule asked the Patent Office to continuing reviewing its

reissue application through a procedure known as a Request for Continued Examination

(“RCE”). See 37 C.F.R. 1.114(a) (“If prosecution in an application is closed, an applicant may

request continued examination of the application”). In its RCE, Golden Rule again proposed

many amendments to the claim language of the ’002 patent. For instance, Golden Rule proposed

adding claim language (additions shown underlined below) and proposed deleting language that

had been asserted in this case (existing language shown in brackets):




                                                 7
Case: 3:17-cv-00249-MPM-JMV Doc #: 40 Filed: 01/04/19 8 of 15 PageID #: 376




                                    8
    Case: 3:17-cv-00249-MPM-JMV Doc #: 40 Filed: 01/04/19 9 of 15 PageID #: 377




Mot., Ex. 6 (RCE, Amendments to the Claims) at pp. 2-7. On December 19, 2018, the Patent

Office again rejected many of Golden Rule’s proposed amendments to the claims, but indicated

that it might agree to claims that included the following narrowing language which is narrower

than what was asserted in the instant litigation:




Mot., Ex. 7 (Non-Final Rejection to RCE) at pp. 2-5.

       The Patent Office gave a deadline to Golden Rule to reply to its latest Office Action

within 3 months. See id. at Office Action Summary. Under Patent Office Rules, however,




                                                    9
    Case: 3:17-cv-00249-MPM-JMV Doc #: 40 Filed: 01/04/19 10 of 15 PageID #: 378



Golden Rule could seek an additional 3-month extension to respond to this latest Office Action

no later than June 19, 2019. 37 C.F.R. § 1.136(a)(1).

       B.      Ex Parte Reexaminations of the Asserted Patents.

       Counsel for Neverleak has informed Golden Rule that if this case is unable to settle in

the near future, third-party manufacturer Aztec will be forced to file with the Patent Office

requests for ex parte reexamination of each of the Asserted Patents due to the likelihood that the

patents are invalid based on prior art that Neverleak cited in its invalidity contentions.3 In an ex

parte reexamination, anyone may request that the Patent Office make a determination: 1)

whether there is “a substantial new question of patentability” based on prior art patents or

printed publications, and 2) if so, to re-open examination of the patent to determine the validity

of the claims. Mot., Ex. 8 (Patent Office Summary of Ex Parte Reexamination). By law, the

Patent Office must decide whether to order reexamination of the patent within 3 months of the

request, and if ordered, the reexamination must proceed with “special dispatch.” Id. If a

reexamination is ordered, “a reexamination proceeding will normally be conducted to its

conclusion and the issuance of a reexamination certificate.” Id.

       The Patent Office has reported that it grants 92% of requests for ex parte reexamination

and that for 79% of the reexamination certificates issued, the claims are either cancelled or

amended. Mot., Ex. 9 (USPTO Statistics on Reexamination) at pp. 1-2. Thus, the likely

outcome of the requests for reexamination of the Asserted Patents is that the claims will likely be

cancelled or at minimum, amended. It therefore does not make sense to litigate, including

arguing issues of claim construction, the issue of infringement of patent claims that are likely to




3
 If the Court determines that a declaration is needed concerning particular issues for the ex
parte reexamination requests, counsel will endeavor to furnish the requested information.


                                                 10
      Case: 3:17-cv-00249-MPM-JMV Doc #: 40 Filed: 01/04/19 11 of 15 PageID #: 379



be found invalid or change.

IV.      LEGAL STANDARD

         District courts have the power to manage their docket and discretion to stay

proceedings. See Peavey Elecs. Corp. v. Music Grp. Servs. US, Inc., No. 3:13-CV-934-HTW-

LRA, 2014 WL 12323520, at *2 (S.D. Miss. Mar. 10, 2014). “In exercising such discretion,

courts consider the following factors to determine whether the benefits of a stay outweigh the

burdens of a stay: “(1) whether a stay will unduly prejudice or present a clear tactical

disadvantage to the nonmoving party[;] (2) whether a stay will simplify the issues in question

and trial of the case[;] and (3) whether discovery is complete and whether a trial date has been

set.” Id. A request to the Patent Office for reexamination of the validity of an asserted patent

has the potential to greatly simplify issues in litigation, and thus, warrants staying litigation

because if the patent claims are found invalid, it would be a waste of the court’s resources to

decide that issue. Id. at *5.

         “Though a stay is never required, it may be particularly justified where the outcome of

the [administrative proceeding] would be likely to assist the court in determining patent validity

and, if the claims were canceled in the [administrative proceeding], would eliminate the need to

try the infringement issue.” Norman IP Holdings, LLC v. TP-Link Techs., Co., No. 6:13-CV-

384-JDL, 2014 WL 5035718, at *2 (E.D. Tex. Oct. 8, 2014). Moreover, even if some of the

claims survive reexamination, a stay is still appropriate because of the “significant likelihood”

the reexamination will streamline the issues in a patent infringement case. See Veraseal LLC v.

Wal-Mart Stores, Inc., No. 2:17-CV-00527-JRG, 2018 WL 2183235, at *2 (E.D. Tex. May 11,

2018).




                                                  11
     Case: 3:17-cv-00249-MPM-JMV Doc #: 40 Filed: 01/04/19 12 of 15 PageID #: 380




V.      LEGAL ARGUMENT

        A.     Golden Rule’s Proposed Changes to the ’002 Patent Claims and Ex Parte
               Reexamination Proceedings Warrant a Stay.

        Briefing and litigation concerning the Asserted Patents would be moot where the validity

of the claims and scope of the claim language is unknown for the ’002 patent that is in the same

patent family as the ’303 patent and ’475 patent and which shares overlapping claim language.

In first requesting in 2015 that the Patent Office broaden the scope of the ’002 patent claims and

recently asking the Patent Office through an RCE to reconsider this request after the Patent

Office initially denied it, Golden Rule has tried time and again to modify the language of the

’002 patent to read far differently from the claims that were asserted in this case. See Section

III.A., supra. Further, the Patent Office’s continued rejections of these broadening amendments

shows that that if anything, the ’002 patent claims are likely to end up narrower (assuming the

proposed claims are not found invalid) in scope than what was asserted in this litigation. See id.,

supra. If this litigation is not stayed, the parties and the Court will expend unnecessary resources

litigating questions regarding the validity, scope, and infringement of ’002 patent claim language

that Patent Office proceedings have shown are likely to change even if not found invalid.

        In addition to changes to the ’002 patent claim language prompted by Golden Rule, as

previously indicated, if this case does not settle soon, the manufacturer of the accused roof

flashings, Aztec, will be forced to file requests with the Patent Office for ex parte reexamination

of the claims of each of the Asserted Patents, not just the ’002 patent claims. The Patent Office

is likely to grant those requests and after reexamining the Asserted Patents, is likely to cancel the

claims or at minimum, amend the claims from what was asserted in this litigation. In fact, the

latest statistics from the Patent Office show that there is a 92% chance that the Patent Office will



                                                 12
   Case: 3:17-cv-00249-MPM-JMV Doc #: 40 Filed: 01/04/19 13 of 15 PageID #: 381



grant the requests to examine the validity of the claims and that there is a 79% chance that the

outcome of the reexamination will result in all of the claims being cancelled or amended. Mot.,

Ex. 9. Thus, a stay pending reexamination proceedings will simplify the issues in question and

trial of this case. See Peavey Elecs. Corp., 2014 WL 12323520, at *2.

       Ultimately, Golden Rule seeks a determination in this case whether Neverleak infringes

claims of the Asserted Patents, but this question is entirely moot if the asserted claims are found

invalid. See Peavey Elecs. Corp., 2014 WL 12323520, at *4 (“The resolution of this case greatly

depends upon whether the ’052 patent was valid. If valid, defendant may have infringed

plaintiff’s patent; if invalid, defendant is not liable for patent infringement”). A stay that allows

the reexamination process to complete will simplify the issues before the Court by either

eliminating entire claims as invalid or presenting new claim language that will need to be

considered.

       Further, a stay will not unduly prejudice or present a clear tactical disadvantage to

Golden Rule. See Peavey Elecs. Corp., 2014 WL 12323520, at *2. The close of fact discovery

ends on July 12, 2019. Dkt. 24. Trial is set for August 10, 2020. Id. The parties have not yet

briefed claim construction issues, no depositions have been taken, and there has been no expert

discovery. Further, reexaminations must be conducted by the Patent Office with “special

dispatch.” Mot., Ex. 8 (Patent Office Summary of Ex Parte Reexamination). Thus, a stay at this

early stage is appropriate.

       Regarding Golden Rule’s copyright infringement allegation, a stay will not unduly

prejudice any rights Golden Rule has regarding that allegation because that cause of action is

barred by statute. In the Fifth Circuit, copyright claims have a three-year statute of limitations

that begins “when the injured party knew or had reason to know of his injury.” 17 U.S.C. §




                                                 13
      Case: 3:17-cv-00249-MPM-JMV Doc #: 40 Filed: 01/04/19 14 of 15 PageID #: 382



507(b); Jordan v. Sony BMG Music Entm't, Inc., No. CIVAH-06-1673, 2010 WL 1404094, at *2

(S.D. Tex. Apr. 1, 2010). The Complaint alleges injury based on a photograph that was faxed on

June 9, 2011, which is more than six years before Golden Rule filed this case. Dkt. 1

(Complaint) ¶ 45 & Ex. F to Complaint. Also, Golden Rule’s prayer for statutory damages and

attorney’s fees is barred by the Copyright Act, because “no award of statutory damages or

attorney’s fees…shall be made for—(1) any infringement of copyright commenced after first

publication of the work and before the effective date of its registration, unless such registration is

made within three months after the first publication of the work.” 17 U.S.C. § 412. According to

the Complaint, the effective date of registration of the asserted copyright is May 15, 2017 (Dkt.

1-1), which is approximately six (6) years after the supposed first publication of the June 2011

facsimile. Thus, a stay will not unduly prejudice or present a clear tactical disadvantage to

Golden Rule which is barred in the first place from seeking redress on its copyright cause of

action.

          The last factor in considering a motion to stay proceedings—whether discovery is

complete and whether a trial date has been set—favors a stay. See Peavey Elecs. Corp., 2014

WL 12323520, at *2 and Veraseal, 2018 WL 2183235, at *2. As previously discussed, fact

discovery is not concluded and is not set to close until July 2019 and trial is not scheduled until

August 2020. Thus, a stay is appropriate at this time. See id. (granting a stay despite the close of

discovery and the setting of trial dates three times).

VI.       CONCLUSION

          For the foregoing reasons, Neverleak respectfully requests the Court stay this litigation

pending resolution of the reissue application for U.S. Patent No. 8,534,002 and the ex parte

reexamination of the Asserted Patents.




                                                  14
  Case: 3:17-cv-00249-MPM-JMV Doc #: 40 Filed: 01/04/19 15 of 15 PageID #: 383




      THIS, the 4th day of January, 2019.

                                            Respectfully submitted,

                                            THE NEVERLEAK COMPANY, LP

                                            /s/ Kate M. Embry
                                            J. CAL MAYO, JR. (MB No. 8492)
                                            KATE M. EMBRY (MB No. 102731)
                                            Its Attorneys



OF COUNSEL:

MAYO MALLETTE PLLC
2094 Old Taylor Road
5 University Office Park
Post Office Box 1456
Oxford, Mississippi 38655
Telephone: (662) 236-0055
Facsimile: (662) 236-0035
cmayo@mayomallette.com
kembry@mayomallette.com

KILPATRICK TOWNSEND & STOCKTON LLP
Megan M. Chung (Admitted Pro Hac Vice)
Erwin L. Cena (Admitted Pro Hac Vice)
12255 El Camino Real, Suite 250
San Diego, California 92130
Telephone: (858) 350-6100
Facsimile: (858) 350-6111
mchung@kilpatricktownsend.com
ecena@kilpatricktownsend.com




                                              15
